Case 1:19-cv-02922-JPH-TAB Document 15 Filed 05/20/20 Page 1 of 3 PageID #: 173




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MARK A. CADE,                                         )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:19-cv-02922-JPH-TAB
                                                       )
 MARK SEVIER,                                          )
                                                       )
                               Respondent.             )


                       ORDER GRANTING MOTION TO DISMISS AND
                        DIRECTING ENTRY OF FINAL JUDGMENT

        Mark Cade’s petition for a writ of habeas corpus challenges his disciplinary conviction in

 prison disciplinary proceeding NCF 15-06-0071. The respondent moves to dismiss Mr. Cade’s

 petition because the Indiana Department of Correction has vacated this disciplinary conviction and

 restored the associated earned credit time. See dkts. 13, 13-1.

        “[I]n all habeas corpus proceedings under 28 U.S.C. § 2254, the successful petitioner must

 demonstrate that he ‘is in custody in violation of the Constitution or laws or treaties of the United

 States.’” Brown v. Watters, 599 F.3d 602, 611 (7th Cir. 2010) (quoting 28 U.S.C. § 2254(a)). To

 be considered “in custody” for purposes of a challenge to a prison disciplinary conviction, the

 petitioner must have been deprived of good-time credits, Cochran v. Buss, 381 F.3d 637, 639 (7th

 Cir. 2004) (per curiam), or of credit-earning class, Montgomery v. Anderson, 262 F.3d 641, 644-

 45 (7th Cir. 2001).

        A case becomes moot, and the federal courts lose subject matter jurisdiction, when a

 justiciable controversy ceases to exist between the parties. See Church of Scientology of Cal. v.

 United States, 506 U.S. 9, 12 (1992) (“if an event occurs while a case is pending . . . that makes it



                                                  1
Case 1:19-cv-02922-JPH-TAB Document 15 Filed 05/20/20 Page 2 of 3 PageID #: 174




 impossible for the court to grant ‘any effectual relief whatever’ to a prevailing party, the [case]

 must be dismissed”) (quoting Mills v. Green, 159 U.S. 651, 653 (1895)); Honig v. Doe, 484 U.S.

 305, 317 (1988) (grounding mootness doctrine in the Constitution’s Article III requirement that

 courts adjudicate only “actual, ongoing cases or controversies”). “A case is moot when issues

 presented are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” Erie

 v. Pap’s A.M., 529 U.S. 277, 287 (2000) (internal citations omitted).

        This action is now moot because 15-06-0071 no longer affects the fact or duration of Mr.

 Cade’s custody. A moot case must be dismissed for lack of jurisdiction. Bd. of Educ. of Downers

 Grove Grade Sch. Dist. No. 58 v. Steven L., 89 F.3d 464, 467 (7th Cir. 1996), cert. denied, 520

 U.S. 1198 (1997). When it is determined that a court lacks jurisdiction, its only course of action is

 to announce that fact and dismiss the case. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94

 (1998) (“‘Jurisdiction is power to declare the law, and when it ceases to exist, the only function

 remaining to the court is that of announcing the fact and dismissing the cause.’”) (quoting Ex parte

 McCardle, 7 Wall. 506, 514, 19 L. Ed. 264 (1868)).

        The respondent’s motion to dismiss, dkt. [13], is GRANTED. Mr. Cade’s petition is

 dismissed for lack of jurisdiction. Final Judgment consistent with this Order shall now issue.

 SO ORDERED.

Date: 5/20/2020



 Distribution:

 MARK A. CADE
 146314
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

                                                   2
Case 1:19-cv-02922-JPH-TAB Document 15 Filed 05/20/20 Page 3 of 3 PageID #: 175




 Frances Hale Barrow
 INDIANA ATTORNEY GENERAL
 frances.barrow@atg.in.gov




                                       3
